This Cause coming on this day to be heard upon Bill and Answer by Consent of all Parties; The Substance of the Bill was opened by Mr. Graeme of Counsel for the Complainants, as was also the Substance of the Defendants several Answers put in to the same by their respective Counsel, Whereupon and on Debate of the Matter and hearing what was alledged by Counsel learned on all Sides, and on reading a Letter produced to this Court, Subscribed by all the  Parties to their respective Sollicitors in this Cause, The Court thought to take further time to advise on the premisses till the Munday next after the Sitting of the Court of Common Pleas in November Term next; And it is Ordered that the Council Do in the mean time lay before the Court Copies of the Testator’s Will with Abstracts of the Bill and Answers in this Cause.
Alexr Stewart Register